El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
HH
Los demandantes, la Sra. Teresita Vaillant Valenciano y sus dos (2) hijos, María Teresa Dávila Vaillant y Rafael Carlos Dávila Vaillant, presentaron el 23 de agosto de 1996 una acción contra los demandados, Santander Mortgage Corporation y otros, por incumplimiento de un contrato de hipoteca, por daños y peijuicios y por fraude al tribunal, entre otros. Los demandantes son copropietarios, en co-mún proindiviso, de un inmueble sito en Puerto Rico, el *341cual motiva el inicio del pleito entablado.(1) Ambos hijos de la señora Vaillant residen fuera de la isla.
En septiembre de 1996, los demandados presentaron una moción urgente para solicitar la paralización de los procedimientos al amparo de la Regla 69.5 de Procedi-miento Civil, 32 L.P.R.A. Ap. Ill,(2) mediante la cual solici-taron la imposición de una fianza de no residente a los codemandantes María Teresa Dávila Vaillant y Rafael Carlos Dávila Vaillant por la suma de cincuenta mil dólares ($50,000) a cada uno, así como la paralización de los pro-cedimientos hasta tanto éstos no prestaran esa cantidad. Los demandantes presentaron su oposición a dicha moción el 25 de septiembre de 1996, en la que plantearon la in-constitucionalidad de la citada regla.
Con el objeto de discutir las diversas mociones presen-tadas, el tribunal de instancia celebró una vista el 17 de octubre de 1996, luego de la cual le ordenó “a la parte de-mandante”, mediante la Resolución y Orden de 24 de diciembre de 1996, depositar la suma global de diez mil dó-lares ($10,000) en concepto de fianza de no residente dentro de un plazo de treinta (30) días.(3) Se reservó, sin embargo, el fallo en cuanto a la constitucionalidad de la regla.
Posteriormente, mediante la Resolución de 22 de enero *342de 1997, que fue notificada a las partes el 29 de enero de 1997, el foro de instancia sostuvo la constitucionalidad de la Regla 69.5 de Procedimiento Civil, supra, y reiteró su orden de 24 de diciembre de 1996. La parte demandada presentó una moción de desestimación el 21 de febrero de 1997 por el incumplimiento de la parte demandante con la orden de 24 de diciembre de 1996.
El 28 de febrero de 1997, la parte demandante presentó un recurso de certiorari ante el Tribunal de Circuito de Apelaciones, en el cual solicitó la revisión de la determina-ción del tribunal de instancia. El mismo día, el foro de instancia dictó una orden, notificada el 4 de marzo de 1997, en la cual le concedió diez (10) días a la parte demandante para que replicara a la moción de desestimación. El 17 de marzo de 1997 dicha parte presentó una moción en auxilio de jurisdicción ante el Tribunal de Circuito de Apelaciones para solicitar la paralización de los procedimientos en el caso hasta tanto se resolviera la petición de “certiorari”. Dicha moción fue declarada con lugar por el foro apelativo el mismo 17 de marzo y, como consecuencia, los efectos de las órdenes dictadas por el tribunal de instancia quedaron paralizados.
Posteriormente, el 13 de marzo de 1997 el Tribunal de Circuito de Apelaciones le ordenó al Secretario de Justicia fijar su posición sobre la constitucionalidad de la Regla 69.5 de Procedimiento Civil, supra. Este compareció opor-tunamente mediante el escrito presentado el 27 de mayo de 1997. Finalmente, el 20 de octubre de 1997 el Tribunal de Circuito de Apelaciones emitió su sentencia, en la cual denegó el auto de certiorari. Expuso que la regla impug-nada no adolece de vicios de inconstitucionalidad y que ella tampoco admite excepciones aun cuando uno de los code-mandantes es residente en Puerto Rico.
Inconformes con esta determinación, los demandantes presentaron ante nos, el 18 de noviembre de 1997, una *343solicitud de certiorari en la cual formulan los señalamien-tos de error siguientes:
A. Erró el Tribunal de Circuito de Apelaciones al no declarar inconstitucional la Regla 69.5 de las de Procedimiento Civil de 1979.
B. Erró el Tribunal de Circuito de Apelaciones al no declarar inconstitucional en su aplicación la Regla 69.5, de las de Proce-dimiento Civil de 1979, en una circunstancia de unos no resi-dentes que acuden a Puerto Rico para defender sus intereses y propiedad, lo que violenta [sic] el derecho fundamental a viajar entre los Estados o Territorios, según garantizado por la Cons-titución Federal.
C. Erró el Tribunal de Circuito de Apelaciones al no declarar inconstitucional en su aplicación la Regla 69.5, de las de Proce-dimiento Civil de 1979, por violentar [sic] el debido procedi-miento de ley, al no conceder discreción al Tribunal, ni proveer criterio para la fijación o no de la fianza, como el monto de la misma.
D. Erró el Tribunal de Circuito de Apelaciones al no determi-nar que el requisito de la fianza de no residente constituye una limitación o condición irrazonable impuesta por razón del ejer-cicio de un derecho constitucional violentando [sic] así la doc-trina de las condiciones inconstitucionales.
E. Erró el Tribunal de Circuito de Apelaciones al imponerle a los demandantes no residentes una fianza bajo la Regla 69.5, de las de Procedimiento Civil, en una causa de acción dirigida a proteger una propiedad, cuando uno de los codemandantes, dueño del 50% de la propiedad, es residente de Puerto Rico. Petición de certiorari, pág. 8.
Pendiente la expedición del recurso, el 2 de febrero de 1998 la peticionaria acudió de nuevo ante nos mediante una moción en auxilio de jurisdicción en la cual nos in-formó que, luego de que el Tribunal de Circuito de Apela-ciones dictara su sentencia para confirmar la resolución de instancia, la parte demandada presentó ante este último foro una Moción Reiterando Solicitud de Desestimación, a la que se opuso la peticionaria. El 18 de noviembre de 1997, el mismo día en que la peticionaria instó su recurso ante nos, el Tribunal de Primera Instancia le concedió a ésta quince (15) días para consignar la fianza, apercibién-*344dole de que, de lo contrario, se dictaría una sentencia para desestimar la demanda sin más citarle ni oírle. El 1ro de diciembre de 1997, la peticionaria presentó ante el Tribunal de Primera Instancia una "Moción de Reconsideración y en Solicitud para que se Paralize [sic] el Procedimiento Hasta Tanto el Tribunal Supremo se Expresase sobre la Solicitud de Certiorari”. El 5 de diciembre de 1997, el tribunal de instancia notificó otra resolución en la cual le concedió diez (10) días a la demandada para que replicara a la moción de reconsideración. Esta parte presentó su Mo-ción en Cumplimiento de Orden el 15 de diciembre de 1997.
Finalmente, el 22 de enero de 1998, el tribunal de ins-tancia dictó otra sentencia, en la que desestimó la de-manda e impuso a la parte demandante, aquí peticionaria, el pago de la suma de cinco mil ($5,000.00) dólares en con-cepto de los honorarios de abogados.(4) La copia de la noti-ficación de la sentencia fue archivada en autos el 27 de enero de 1998.
Así las cosas, el 9 de febrero de 1998 emitimos una re-solución para concederle a la parte recurrida un término de treinta (30) días, y para que mostrara causa por la cual no debíamos revocar la sentencia emitida el 20 de octubre de 1997, por haberse requerido en ella una fianza improce-dente o irrazonable, debido a que la demandante peticiona-ria es residente en Puerto Rico y es copropietaria, junto a sus dos (2) hijos —los codemandantes no residentes— de una propiedad sita en Puerto Rico. Asimismo, se le ordenó a la recurrida mostrar causa por la cual no debamos, en auxilio de nuestra jurisdicción, dejar sin efecto la sentencia dictada por el tribunal de instancia el 22 de enero de 1998; *345toda vez que, conforme a la Regla 84(E) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, la orden de paralización emitida por dicho foro apelativo el 17 de marzo de 1997 se mantenía en vigor al no haberse remitido el mandato al tribunal de instancia de manera que pudiera continuar con los procedimientos. Habiendo comparecido oportunamente la parte recurrida, expedimos el auto de certiorari y resolvemos según lo intimado.
HH f — I
La Regia 69.5 de Procedimiento Civil, supra, exige que cuando “el demandante residiere fuera de Puerto Rico ... se le requerirá para que preste fianza para garantizar las costas, gastos y honorarios de abogados en que pudiere ser condenado”. Si luego de noventa (90) días desde la notificación de la orden del tribunal para la prestación de la fianza, ella no ha sido prestada, “el tribunal ordenará la desestimación del pleito”. íd.
Esta regla tiene como objeto garantizar el pago de las costas, los gastos y los honorarios de abogado en aquellos litigios en los que el demandante no reside en Puerto Rico. De no exigirse el pago de la fianza, el demandado podría afrontar serios inconvenientes al intentar recobrar dichas partidas fuera de nuestra jurisdicción. Reyes v. Oriental Fed. Savs. Bank, 133 D.P.R. 15 (1993); Pereira v. Reyes de Sims, 126 D.P.R. 220, 223 (1990). La referida regla tiene, además, el propósito de desalentar aquellos litigios frívolos y carentes de mérito. Reyes v. Oriental Fed. Savs. Bank, supra; Blatt & Udell v. Core Cell, 110 D.P.R. 142 (1980).
En su discusión conjunta de los primeros dos (2) seña-lamientos de error, la peticionaria plantea la inconstitucio-nalidad de la Regla 69.5 de Procedimiento Civil, supra, por violación al derecho que tiene todo ciudadano de Estados Unidos a viajar dentro de sus fronteras. Sostiene la peti-cionaria que imponerle a los demandantes residentes en *346un estado de la Unión la obligación de prestar una fianza para poder instar una acción ante los tribunales de justicia en Puerto Rico coarta dicho derecho. En su tercer señala-miento de error, la parte peticionaría impugna la constitu-cionalidad en la aplicación de la citada Regla 69.5, por vio-lar el debido proceso de ley, al no conceder discreción al tribunal ni proveer criterios para la fijación o no de la fianza, así como su monto. Igualmente aduce, en su cuarto señalamiento de error, que dicha obligación constituye una limitación o condición irrazonable en violación a la doc-trina de condiciones inconstitucionales. No tiene razón.
Ciertamente, el derecho a viajar dentro del ámbito interestatal es un derecho fundamental que no puede ser coartado directa ni significativamente a menos que el Estado produzca un interés apremiante y el medio utilizado para adelantar dicho interés sea el menos oneroso o el necesario. Véase Shapiro v. Thompson, 394 U.S. 618 (1969).
Sin embargo, la carga incidental sobre los desplazamientos interestatales que representa el pago de una fianza al demandante no residente, a lo sumo, constituye una limitación mínima e indirecta a la libertad de viajar dentro del ámbito interestatal, lo cual no justifica la activación del escrutinio estricto en la exégesis constitucional del estatuto impugnado. Hawes v. Club Ecuestre El Comandante, 535 F.2d 140, 145 (1er Cir. 1976); Dunn v. Blumstein, 405 U.S. 330, 340 (1972). Por consiguiente, en este caso sólo debemos utilizar el escrutinio de un nexo racional (Le., el interés del Estado debe ser legítimo y debe existir un nexo racional entre éste y el medio utilizado para lograrlo) a los fines de determinar si la regla sobrevive el ataque constitucional.
Dentro de esta perspectiva metodológica, reiteramos lo expresado en Reyes v. Oriental Fed. Savs. Bank, supra, pág. 20, en el que sostuvimos la constitucionalidad *347prima facie de la Regla 69.5 de Procedimiento Civil, supra, al señalar: “[detectarnos intereses legítimos del Estado al establecer la clasificación entre litigantes residentes y no resientes. De su faz la clasificación no es arbitraria ni dis-criminatoria; ciertamente guarda una relación racional con los propósitos legítimos antes aludidos.” (Enfasis suplido.)
En vista de lo anterior, concluimos que la Regla 69.5 de Procedimiento Civil, supra, no restringe irrazonablemente la libertad de viajar a los demás estados y territorios de la Unión, no viola el debido procedimiento de ley ni consti-tuye una condición inconstitucional.
H — I 1 — i HH
En su último señalamiento de error la peticionaria ar-gumenta que no procede la imposición de una fianza cuando uno de los codemandantes es residente en Puerto Rico y la causa de acción incoada va dirigida a proteger una propiedad de la cual éste es copropietario del cin-cuenta por ciento (50%) de ella.
Es incuestionable el carácter mandatorio de la fianza dispuesta en la Regla 69.5 de Procedimiento Civil, supra, ya que ésta es taxativa al señalar que “[c]uando el deman-dante residiere fuera de Puerto Rico ... se le requerirá para que preste fianza para garantizar las costas, gastos y ho-norarios de abogados en que pudiere ser condenado”. (En-fasis suplido.) Dicha regla dispone, además, que todos los procedimientos en el pleito ante el tribunal de instancia quedarán suspendidos hasta que se preste la fianza que no será menor de mil ($1,000) dólares. También requiere que de transcurrir noventa (90) días de la notificación de la orden para la prestación de la fianza sin que ésta se hu-biera prestado, “[e]l tribunal ordenará la desestimación del pleito”. íd.
Debemos resaltar el hecho de que el lenguaje uti-*348lizado en la referida regla acota totalmente la discreción del juez sentenciador para eximir al demandante no resi-dente del pago de la fianza.
Ahora bien, ¿procede la aplicación de la Regla 69.5 de Procedimiento Civil, supra, aun cuando el litigio se haya entablado para proteger una propiedad sita en Puerto Rico; uno de los codemandantes, residente en Puerto Rico, es dueño del cincuenta por ciento (50%) de la propiedad que es poseída en común proindiviso por todos los demandantes; los demandantes no residentes son hijos de la demandante residente, y los tres son dueños de la propiedad en cuestión? Concluimos que no.
Como expresamos anteriormente, la finalidad de una fianza de demandante no residente consiste en evitar los pleitos frívolos y garantizar el pago de las costas, los gastos y los honorarios de abogado a los que pudiere ser conde-nado el demandante que se encuentra fuera de nuestra jurisdicción. De lo contrario, el demandado podría enfren-tar múltiples dificultades a la hora de intentar recuperarlos. Sin embargo, en este caso no se justifica la imposición de la fianza debido a que la demandante resi-dente, quien es la propietaria mayoiitaria del inmueble sito en esta jurisdicción, respondería solidariamente por las costas, los gastos y los honorarios de abogado.
Exigir la prestación de la fianza de no residente de acuerdo con estas circunstancias le impondría a la parte demandante residente la injusta y onerosa obligación de prestar una fianza como condición para litigar donde reside, ya que sus hijos no residentes son partes indispensables en el pleito por ser copropietarios del inmueble sito en Puerto Rico, objeto del litigio. Resolvemos que, según las circunstancias específicas de este caso, es improcedente exigir la prestación de la fianza a las partes demandantes. Erró, pues, el tribunal de instancia al requerir el pago de una fianza de no residente y al desestimar la demanda por ésta no haberse prestado.
*349IV
Finalmente, atendemos la segunda consideración expre-sada en nuestra Resolución de 9 de febrero de 1998, al ordenarle a la recurrida que mostrara causa por la cual no procedía dejar sin efecto la sentencia del tribunal de ins-tancia emitida el 22 de enero de 1998. Mediante dicha sen-tencia se desestimó la demanda presentada por los peticio-narios a pesar de que, conforme a la Regla 84(E) del Reglamento del Tribunal de Circuito de Apelaciones, supra, la orden de paralización emitida el 17 de marzo de 1997 por dicho foro se mantenía en vigor por no haberse enviado el mandato al Tribunal de Primera Instancia que le permitiera continuar con los procedimientos.
La Regla 54.7 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone, sobre la figura procesal del mandato, lo si-guiente:
Transcurridos diez (10) días laborables de haberse archivado en autos la notificación de la sentencia dictada por el Tribunal de Circuito de Apelaciones, el secretario de dicho tribunal de-volverá el mandato a la sala del Tribunal de Primera Instancia que emitió la sentencia apelada o la orden o resolución recu-rrida, junto con todo el expediente original, cuando éste hubiere sido elevado, a menos que se haya concedido o esté pendiente de resolución una solicitud de reconsideración o a menos que el Tribunal de Circuito de Apelaciones o el Tribunal Supremo or-denen otra cosa.
Por otro lado, la Regla 84(E) del Reglamento del Tribunal de Circuito de Apelaciones, supra, dispone:
Transcurridos diez (10) días laborables de haber advenido final y firme la decisión del Tribunal de Circuito de Apelaciones, el(la) Secretario(a) enviará el mandato al Tribunal de Primera Instancia o ala agencia correspondiente, junto con todo el ex-pediente original, cuando éste haya sido elevado, a menos que se haya concedido una moción para que se retenga el mandato dentro de dicho término, o que de otro modo se ordenare por el *350Tribunal de Circuito de Apelaciones o por el Tribunal Supremo.(5)
El mandato es la notificación oficial que le remite el foro apelativo al tribunal de inferior jerarquía para que se ejecute la sentencia dictada en apelación. Véanse: Pueblo v. Tribunal de Distrito, 97 D.P.R. 241 (1969); 16A Wright, Miller & Cooper, Federal Practice and Procedure: Jurisdiction 2d Sec. 3987, pág. 687 (1996).
En Pueblo v. Tribunal de Distrito, supra, pág. 246, expresamos:
El mandato es el medio oficial de que nos valemos para co-municar al tribunal de instancia la disposición que hemos he-cho de la sentencia objeto de revisión y de ordenarle el cumpli-miento con los términos de nuestra actuación. Una vez recibido el mandato del tribunal inferior debe limitarse a dar cumpli-miento a lo ordenado, que constituye la ley del caso entre las partes... (Escolio omitido.)
La remisión del mandato, luego de dictada la sentencia, tiene el efecto de ponerle punto final a los procedimientos del caso en revisión, removiéndolo de la jurisdicción del tribunal apelativo y devolviéndolo al foro de origen *351para que continúe con los procedimientos. Véanse: U.S. v. Rivera, 844 F.2d 916 (2do Cir. 1988); Ostrer v. United States, 584 F.2d 594, 598 (2do Cir. 1978); 2A Fed. Proc. L.Ed. See. 3.932. Cuando se ha instado un recurso de apelación, se ha expedido un auto de certiorari —o, como en el caso de autos, se ha dictado una orden de paralización de los pro-cedimientos antes de su expedición— el caso permanecerá bajo la jurisdicción del tribunal apelativo hasta tanto el mandato no haya sido emitido por la Secretaría, luego de dictada la sentencia correspondiente. Por consiguiente, el foro recurrido se encuentra impedido para actuar sobre aquellas controversias contenidas en el recurso de revisión y, en consecuencia, cualquier determinación adelantada por el foro inferior antes de recibir el mandato es nula por carecer de jurisdicción sobre la materia. Véanse: In re Thorp, 655 F.2d 997 (9no Cir. 1981); Wright, Miller and Cooper, supra, Sec. 3987, pág. 688.
En el caso de autos, los procedimientos ante el tribunal de instancia fueron paralizados por el Tribunal de Circuito de Apelaciones mediante una resolución dictada el 17 de marzo de 1997, acogiendo la moción en auxilio de jurisdic-ción presentada por los demandantes peticionarios. A par-tir de dicha fecha, la sala sentenciadora perdió jurisdicción para entender en el caso y ésta pasó al foro apelativo. Así pues, cuando éste denegó la expedición del auto de certio-rari en su sentencia de 20 de octubre de 1997, el tribunal de instancia estaba aún impedido de actuar hasta tanto no hubiese sido remitido el mandato que le autorizaba a con-tinuar los procedimientos. De los autos originales ante el Tribunal de Circuito de Apelaciones surge que el mandato no había sido enviado aún al foro de inferior jerarquía, por lo que la sentencia para desestimar la demanda dictada el 22 de enero de 1998 por el Tribunal de Primera Instancia, es nula por carecer dicho tribunal de jurisdicción para ac-tuar en el caso de autos.

Se dictará sentencia de conformidad.

*352Los Jueces Asociados Señores Rebollo López y Fuster Berlingeri concurrieron con el resultado sin opinión escrita. El Juez Asociado Señor Negrón García disintió sin opinión escrita.

 La señora Vaillant es dueña del 50% del inmueble y sus dos (2) hijos son copropietarios de la su otra mitad del mismo por partes iguales.


 La Regla 69.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone:
“Cuando el demandante residiere fuera de Puerto Rico o fuere una corporación extranjera, se le requerirá para que preste fianza para garantizar las costas, gastos y honorarios de abogados en que pudiere ser condenado. Todo procedimiento en el pleito se suspenderá hasta que se preste la fianza, que no será menor de mil (1,000) dólares. El tribunal podrá ordenar que se preste fianza adicional si se demostrare que la fianza original no es garantía suficiente, y se suspenderán los procedimientos en el pleito hasta que se hubiere prestado dicha fianza adicional.
“Transcurridos noventa (90) días desde la notificación de la orden del tribunal para la prestación de la fianza o de la fianza adicional, sin que la misma se hubiere prestado, el tribunal ordenará la desestimación del pleito.”


 Resolución y orden del 24 de diciembre de 1996, notificada el 26 de diciembre de 1996. Véase la Petición de certiorari, Apéndice XV, págs. 91-92.


 La Sentencia del Tribunal de Instancia de 22 de enero de 1998 dispone lo siguiente:
“No habiendo la parte demandante depositado la fianza de no residente en los plazos concedidos, ni habiendo obtenido del Tribunal Supremo una orden en auxilio de jurisdicción, previa solicitud de la parte demandante, se dicta sentencia bajo la Regla 69.5 de Procedimiento Civil, desestimando la demanda.”


6) Aunque advertimos la discrepancia entre ambas reglas, no nos compete re-conciliarlas en el caso de autos debido a que aquí el mandato nunca fue remitido al Tribunal de Primera Instancia. Sin embargo, esta falta de uniformidad ha sido co-mentada por el Ledo. Rafael Hernández Colón en su obra Derecho Procesal Civil, San Juan, Ed. Michie, 1997, Sec. 5555, pág. 389:
“... La [Regla] 54.7, 1979, y la 84(E) [del Reglamento del Tribunal de Circuito de Apelaciones] están en conflicto en cuanto a la fecha en que debe remitirse el mandato al [Tribunal de Primera Instancia] o a la agencia correspondiente. La [Regla] 54.7, 1979[,] dispone la remisión del mandato una vez [han] transcurrido [diez] 10 días laborables de haberse archivado en autos la notificación de la sentencia, dictada por el [Tribunal de Circuito de Apelaciones], La [Regla] 84(E) ... dispone que esto se hará, transcurridos [diez] 10 días laborables luego de haber advenido final y firme la decisión del [Tribunal de Circuito de Apelaciones],
“La [Regla] 84(E) [...] tiene mucho más sentido y debe prevalecer. Lo dispuesto en la [Regla] 54.7, 1979, obligaría a la remisión del mandato antes de vencer los términos para radicar una moción de reconsideración ante el [Tribunal de Circuito de Apelaciones] o para recurrir ante el [Tribunal' Supremo]. Es precisamente el venci-miento de esos términos lo que le da el carácter de finalidad y firmeza a la decisión del [Tribunal de Circuito de Apelaciones], y es este carácter el que da lugar a la [remisión] del mandato para que el Tribunal de Primera Instancia o la agencia co-rrespondiente actúe de conformidad.”